Exhibit 10.9

Automatic Data Processing   Standardized 401(k) Adoption Prototype 401(k) and
Profit Sharing Plan   Agreement

(002)
Upon acceptance by the Trustee, the undersigned company adopts the Automatic
Data Processing Prototype 401(k) and Profit Sharing Plan (the “Plan”)
incorporated by this reference, agrees to the terms of the Plan, certifies the
accuracy of the following information, and makes the following elections under
the Plan:

I.   COMPANY AND PLAN REGISTRATION INFORMATION       Note: All Affiliates as
defined in Article I of the basic Plan document who adopt this Plan must be
indicated on the last page of this Agreement.

  A.   Company Information. Complete this item based on the lead Employer.

  1.   Name and address of Company:

La Jolla Pharmaceutical
4365 Executive Dr., Suite 300
San Diego, CA 92121.

  2.   Telephone number: (858) 646-6644.     3.   Type of entity (choose one):

     
o Sole Proprietorship
  o Partnership
þ Corporation
  o S Corporation
o Tax Exempt
  o Indian Tribe
o Limited Liability Company
  o Limited Liability Partnership
o State or Local Government
  o Other (specify) ______________

  4.   Date of incorporation or date business began: 05/01/1989.     5.  
Employer Identification Number: 33 - 0361285.

  B.   Plan Information

  1.   Name of Plan: La Jolla Pharmaceutical Retirement Savings Plan.     2.  
Plan Number: 002.     3.   Original Effective Date of this Plan: 09/01/2010.    
4.   a. o If applicable, the Effective Date of this amendment and restatement:
___/___/___.         b. o EGTRRA RESTATEMENT (for plans that are current clients
of the Prototype Sponsor restating for EGTRRA): This is an amendment and
restatement designed to bring the Plan into compliance with the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and other legal
requirements. The Effective Date of this amendment and restatement shall be the
first day of the month following the date on which this amendment and
restatement is executed; provided that if this amendment and restatement is
executed in the last month of the EGTRRA restatement adoption period established
by the Internal Revenue Service for preapproved plans, the effective date of
this amendment and restatement shall be the last day of said EGTRRA restatement
adoption period.

  C.   Plan Administration

  1.   Plan Year (Plan Article I) means the calendar year.

If applicable, there will be a short Plan Year commencing on 09/01/2010 and
ending on 12/31/2010.     2.   Limitation Year means the Plan Year, unless
otherwise specified here: ___/___/___.

      I.A.   Fill in exact legal name, and complete identifying information.  
State or Local Government option is only available to permissibly grandfathered
entities.   “Other” must be a legal entity recognized under federal income tax
laws.   I.B.1.   For example, ABC, Inc. 401(k) Plan.   I.B.2.   Use plan number
which is to be used for IRS reporting purposes, such as Form 5500, and Form
1099-R. For example, the first qualified retirement plan for the Company should
be 001.   I.B.3.   Complete this item for ALL Plans. Fill in the date the
provisions of this Plan first become/became applicable. May not be earlier than
the first day of the first plan year.   I.B.4.   Always complete this item for
amended and restated Plans. Date entered in I.B.4.a. may not be earlier than the
first day of the plan year in which restatement is executed, except as otherwise
permitted under the Code or IRS guidance. I.B.4.b may only be selected by Plans
that are current clients of the Prototype Sponsor who are restating for EGTRRA.
  I.C.1.   Complete this item only for:

  a.   amended and restated Plan with an existing non-calendar year Plan Year;
or     b.   newly established safe harbor Plan with an effective date other than
1/1; or     c.   newly established Plan started in the year the business is
established.

      I.C.2.   Complete this item only if (a) the Company or its Affiliates have
any other tax-qualified plans, AND, (b) the limitation year of the other plan(s)
is not the calendar year.

 

 



--------------------------------------------------------------------------------



 



II.   ELIGIBILITY AND PARTICIPATION REQUIREMENTS

  A.   Eligible Employees (Plan Article I)

Choose one:

  1. þ All Employees of an Employer are eligible to participate in the Plan.    
2. o All Employees of an Employer are eligible to participate in the Plan,
except
(choose as desired):

  a. o Employees included in a bargaining unit covered by a collective
bargaining agreement with the Employer in the negotiation of which retirement
benefits were the subject of good faith bargaining (unless the bargaining
agreement provides for participation in the Plan).        
 
       
 
    b. o Employees not required to be taken into account for nondiscrimination
testing purposes under Code Section 410(b)(6)(C), but only during the Code §
410(b)(6)(C) transition period.

  B.   Minimum Age for Participation (Plan Section 2.1.1(a))

Choose one:

  1. o No minimum age requirement.     2. þ After reaching age 21 (not to exceed
21).

  C.   Minimum Service for Participation (Plan Section 2.1.1(b))

Choose one:

  1. o No minimum service requirement.     2. þ After completing one Year of
Eligibility Service.     3. o After completing ______ (not to exceed 6) Months
of Service.

III.   COMPENSATION

  A.   For an Employee’s first year of participation, Compensation shall be
recognized for purposes of allocation of Nonelective Contributions (other than
the required minimum top-heavy contribution) as of (choose one):

  1. þ the first day of the Plan Year.     2. o the Entry Date next following
the date the Participant became eligible for the Plan.

  B.   Post-severance Compensation. (reliance on proposed regulations regarding
inclusion of post-severance compensation). The Plan’s provisions regarding
inclusion of post-severance compensation in the definition of Compensation in
reliance on the proposed regulations are modified as follows (choose one, if
applicable):

  1. o Post-severance compensation was included beginning with the ______ Plan
Year.     2. o Post-severance compensation was not included (proposed
regulations not relied upon).

IV.   SAFE HARBOR PLAN ELECTION

  A.   Safe Harbor 401(k) Plan

Choose one:

  1. o Safe Harbor 401(k) Plan is not elected.     2. þ Safe Harbor 401(k) Plan
is elected.

      II.A.   Must choose 1 or 2.   II.A.2.   Check each appropriate box (a
and/or b) to specify excluded employee groups, if applicable.   a.   For a Plan
established to include union employees, specify if not all union employees are
included. For example: If Plan is set-up for employees in Union X, but employees
in Union Y are excluded, Union Y should be specified.   b.   If chosen, in the
event of a corporate acquisition, employees of the acquired company will be
excluded from participation in the Plan for a period not to exceed two years (as
determined by the acquisition date and Plan Year).   II.C.2.   If one Year of
Eligibility Service is selected, then Employees may begin participation on the
first day of the month after a 12 consecutive month period (as specified in the
Plan) in which they complete 1,000 Hours of Service.   II.C.3.   If Months of
Service is selected, whole months must be entered within this option. An
Employee is credited for each month during which he performs one Hour of
Service. No additional Hour of Service requirements can be chosen if Months of
Service is elected.   III.A.2.   Currently not an available option.
(Systems/operational underwriting restriction — if option becomes available,
Prototype Sponsor may delete this note without affecting reliance on opinion
letter.)   III.B.   If Plan first converts into the ADP program or is newly
established on or after January 1, 2008, leave blank. Answers to III.B and IX.B
should be the same.   III.B.1.   If proposed regulations on post-severance
compensation are first relied upon in a Plan Year later than 2005, select and
insert year (must be 2006 or 2007).   III.B.2.   Select if proposed regulations
on post-severance compensation were not relied upon during Plan’s tenure with
Prototype Sponsor.   IV.A.   Must select one.

 

Page 2 of 10



--------------------------------------------------------------------------------



 



V.   CONTRIBUTIONS (Plan Article III and Appendix E, if applicable)

  A.   Elective Deferrals

1. The minimum percentage of Compensation a Participant may elect to be treated
as an Elective Deferral is 1%,
and the maximum percentage of Compensation a Participant may elect to be treated
as an Elective Deferral is 50%.
2. Automatic Enrollment.

  a. o Each Eligible Participant will be automatically enrolled in the Plan as a
Participant.

  (i) o The percentage of Compensation that will be deferred on the
Participant’s behalf as a Pre-Tax Elective Deferral is ___%.     (ii) o The
percentage of Compensation that will be deferred on the Participant’s behalf as
a Pre-Tax Elective Deferral is ___% and will increase by ___ (enter 1, 2, or 3)
percentage point(s) each year up to a maximum of ___%. Such increases in a
Participant’s automatic enrollment deferral percentage shall be effective as
soon as administratively feasible beginning on or after (check one):

  (A) o The first day of each succeeding Plan Year.     (B) o Each succeeding
anniversary date following the date that the Participant’s automatic enrollment
deferrals first were implemented.     (C) o The first day of _________ (insert
name of a calendar month) and the first day of said month in each succeeding
calendar year.

  b. o Each Eligible Participant with an Entry Date first occurring on or after
_________ will be automatically enrolled in the Plan as a Participant.

  (i)   o percentage of Compensation that will be deferred on the Participant’s
behalf as a Pre-Tax Elective Deferral is ___%.     (ii)   o percentage of
Compensation that will be deferred on the Participant’s behalf as a Pre-Tax
Elective Deferral is ___% and will increase by ___ (enter 1, 2, or 3) percentage
point(s) each year up to a maximum of ___%. Such increases in a Participant’s
automatic enrollment deferral percentage shall be effective as soon as
administratively feasible beginning on or after (check one):

  (A) o The first day of each succeeding Plan Year.     (B) o Each succeeding
anniversary date following the date that the Participant’s automatic enrollment
deferrals first were implemented.     (C) o The first day of ______ (insert name
of a calendar month) and the first day of said month in each succeeding calendar
year.

  c. þ Automatic Enrollment will not be allowed under this Plan.

3. Roth Elective Deferrals will be permitted under the Plan.

þ Yes. o No. If yes, they will be permitted as of 09/01/2010. (enter a date no
earlier than January 1, 2006)

  B.   Matching Contributions.

  1.   Amount of Contribution (choose one):

  a. o Matching Contributions will not be allowed under this Plan.     b. o The
Matching Contribution equals ______% on the first ___% of the Participant’s
Compensation which is deferred as an Elective Deferral. Matching Contributions
shall be determined each payroll period.     c. þ Discretionary Match: The
Employer may, in its sole discretion, contribute and allocate to each eligible
Participant’s Account, a percentage of the Participant’s Elective Deferrals.
Matching Contributions, if any, shall be determined as of the end of the Plan
Year.     d. o ADP Test Safe Harbor Contribution (flat percentage): Matching
Contribution equals 100% on the first ___% of Participant’s Compensation which
is deferred as an Elective Deferral.

      The sum of contributions under the Plan cannot exceed the permissible
limits under the Code.   V.A.1   The minimum will not be less than 1%.
Percentages must be whole numbers. The maximum percentage is 90%. If
Section IV.A.2 is elected, 1% minimum must be entered.       Federal and state
income tax withholding and other deductions from employee pay should be taken
into account in determining the maximum percentage.   V.B.1.b.   First blank
space:       Select whole integers between 1 and 100%.       Second blank space:
      If Safe Harbor NEC applies (Section V.D.3 elected) insert a whole integer
between 1 and 6%.   V.B.1.c.   If Safe Harbor NEC applies (Section V.D.3
elected) any Discretionary Match must meet the limitations of Plan
Section E.5.1.   V.B.1.d.   Insert 4, 5, or 6%. Do not complete if Section V.D.3
has been elected.

 

Page 3 of 10



--------------------------------------------------------------------------------



 



  2. For Safe Harbor Plans ONLY. Select the following if Safe Harbor 401(k) Plan
is chosen and Matching Contribution under Section V.B.l.d is elected. The safe
harbor Matching Contribution will be made (choose one):

  a. o  at year end.     b. o  on a payroll-by-payroll basis.

  3.   Employees Eligible for Matching Contributions (choose one):

  a. þ Allocated to all Eligible Participants, whether or not Eligible
Participants on the last day of the Plan Year.     b. o Allocated to all
Eligible Participants, who are Non-Highly Compensated Employees whether or not
Eligible Participants on the last day of the Plan Year.     c. o  Not applicable
because no match or per payroll match has been elected.

  4.   Maximum Annual Matching Contribution (optional):

    o   The Matching Contribution will not exceed $                           a
year.

  C.   Nonelective Contributions         Choose one:

  1. þ   Nonelective Contributions may be permitted at the discretion of the
Company.
    2. o   Nonelective Contributions will not be allowed under this Plan.

  D.   Allocation Formula for Nonelective Contributions:         Method of
Allocation (choose one):

  1. o   Non-Integrated — The Employer’s Nonelective Contributions for each Plan
Year will be divided among Participants’ Accounts as elected by the Employer
under Section V.E and F.     2. o   Allocation under the Social Security
Integration (permitted disparity) rules described in Section 3.1.6 of the Plan —
Under this option, a larger percentage of the Nonelective Contribution is
allocated to each Participant whose Compensation is in excess of the Social
Security Taxable Wage Base (that is, the “Excess Compensation”). This option is
not available to an Employer with another integrated plan benefiting the same
Participants.     3. þ Safe harbor Nonelective Contribution equal to 3% of
Participant’s Compensation.     4. o   Not applicable because Non-elective
Contributions are not elected in V.C.

  E.   Employees Eligible for Nonelective Contributions         Choose one:

  1. o Allocated to all Eligible Participants, whether or not Eligible
Participants on the last day of the Plan Year.     2. þ Allocated to all
Eligible Participants, who are Non-Highly Compensated Employees whether or not
Eligible Participants on the last day of the Plan Year.     3. o   Not
applicable because Nonelective Contributions are not elected in V.C.

      V.B.2   Complete only if safe harbor Matching Contributions are to be made
under Section V.B.l.d.   MUST PICK ONE FOR ALL PLANS   V.B.3.   If no match or
per payroll match (either safe harbor or non safe harbor) is elected, select
“c”. If discretionary match under Section V.B.I.c, or year end safe harbor match
under Section V.B.2.a., select “a” or “b”.   V.B.4.   Not applicable to safe
harbor match elected under Section V.B.l.d.   V.C.   Must check one box. NEC can
only be made on an annual basis.   V.C.2.   If plan is going to be a Safe Harbor
401(k) Plan (IV.A.2 chosen) and safe harbor Nonelective contribution in V.D.3 is
elected, Section V.C.1 must be elected as well. If Section V.D.3 is elected, the
safe harbor Nonelective Contribution provided for therein is not discretionary
and must be contributed in the amount provided in Section V.D.3.   V.D.3.  
Select whole integer for the Safe Harbor Nonelective Contribution (minimum of
3%). Do not complete if Section V.B.l.d has been elected.   V.E.   Must check
one box.

 

Page 4 of 10



--------------------------------------------------------------------------------



 



  F.   Allocation Method for Nonintegrated Nonelective Contributions        
Choose one (if applicable):

  1. o   Participant Compensation to total Compensation of all Participants
eligible for Nonelective Contributions as specified in V.E.     2. o   Same
dollar amount. Insert dollar amount. $                    .     3. o   Same
dollar amount for each uniform unit of service (not to exceed one week),
performed by the Employee during the Plan Year. Insert dollar amount
$                   and unit of service                                 .

VI.   VESTING (Plan Article IV)

  A.   Vesting Schedule         Each Participant whose Employment terminates for
reasons other than death, Disability, attainment of Normal Retirement Age or
Early Retirement (if elected in Section VII), is entitled to a nonforfeitable
right to his or her Employer Contribution Account based on the following
schedules:

  1.   MATCHING CONTRIBUTIONS

  a. o   Immediate 100% nonforfeitability.     b. o   100% nonforfeitability
after 3 Years of Vesting Service.     c. o   Graded Vesting Schedule 1.     d. þ
  Graded Vesting Schedule 2.     e. o   Not applicable because Matching
Contributions (other than safe harbor Matching Contributions, if any, which are
required to be 100% vested) are not and have never been provided for in Plan.

      Graded Vesting Schedule 1

          Years of Vesting Service   Nonforfeitable Percentage  
 
 
Less than 2
    0 %
At least 2, but less than 3
    20 %
At least 3, but less than 4
    40 %
At least 4, but less than 5
    60 %
At least 5, but less than 6
    80 %
6 or more
    100 %

      Graded Vesting Schedule 2

                  Years of Vesting Service   Nonforfeitable Percentage          
 
 
Less than 1
    0          
At least 1, but less than 2
    25          
At least 2, but less than 3
    50     Not less than 20%
At least 3, but less than 4
    75     Not less than 40%
At least 4, but less than 5
    100     Not less than 60%
At least 5, but less than 6
    100     Not less than 80%
6 or more
    100 %        

      V.F.   Complete Section F only if nonintegrated formula was chosen in
Section D.1.   VI.A.   ADP Test Safe Harbor Contribution accounts are fully
vested (as provided for in the Prototype Plan base Plan document). This section
does not apply for matching contributions elected in Section V.B.1.d.   VI.A. 1.
  Must check one box.       If Item d is selected, vesting schedule must be at
least as favorable as Graded Vesting Schedule 1 for each Year of Vesting Service
      For amended and restated Plans that have elected Matching Contributions to
meet the ADP Test Safe Harbor (Section V.B.1.d): Select vesting schedule in
effect for any non safe harbor Matching Contributions that had previously been
provided.       For amended and restated Plans: Only select Item e if Plan never
provided for Matching Contributions. If Plan ever provided for Matching
Contributions, must select vesting schedule.   If selected, Vesting Schedule 2
must satisfy the requirements of Code §41l(a)(12) (at least as fast as Graded
Vesting Schedule 1).   Percentage must be in whole numbers.

 

Page 5 of 10



--------------------------------------------------------------------------------



 



  2.   NON-ELECTIVE CONTRIBUTIONS

  a. o   Immediate 100% nonforfeitability.     b. o   100% nonforfeitability
after 5 Years of Vesting Service.     c. o   100% nonforfeitability after 3
Years of Vesting Service.     d. o   Graded Vesting Schedule 1.     e. o  
Graded Vesting Schedule 2.     f. þ   Not applicable because Nonelective
Contributions (other than safe harbor Nonelective Contributions, if any, which
are required to be 100% vested) are not and have never been provided for in
Plan.

      Graded Vesting Schedule 1

          Years of Vesting Service   Nonforfeitable Percentage  
 
 
Less than 2
    0 %
At least 2, but less than 3
    20 %
At least 3, but less than 4
    40 %
At least 4, but less than 5
    60 %
At least 5, but less than 6
    80 %
6 or more
    100 %

      Graded Vesting Schedule 2

                  Years of Vesting Service   Nonforfeitable Percentage          
 
 
Less than 1
               
 
             
At least 1, but less than 2
               
 
             
At least 2, but less than 3
               
 
             
At least 3, but less than 4
          Not less than 20%
 
             
At least 4, but less than 5
          Not less than 40%
 
             
At least 5, but less than 6
          Not less than 60%
 
             
At least 6, but less than 7
          Not less than 80%
 
             
7 or more
    100 %        

  3.   PLAN MERGER VESTING PROVISIONS. The following vesting provisions apply
only to Plan participants who were participants in plans merged into the Plan.
(Must satisfy Code §411(a), be definitely determinable, not discriminate in
favor of Highly Compensated Employees and not violate Code §401(a)(4).) (Attach
an additional sheet if necessary):__________________

 
 
 
 
 
 
 
 
 
 
 
 
 

      VI.A.2.   Must check one box from a-f. This section applies only to the
vesting of regular non safe harbor Nonelective Contributions.       For amended
and restated Plans that have elected safe harbor Nonelective Contributions:
Select vesting schedule in effect for any non safe harbor Nonelective
Contributions that had previously been provided for.

  f.   For amended and restated Plans: Only select Item f if Plan never provided
for Nonelective Contributions. If Plan ever provided for regular non safe harbor
Nonelective Contributions, must select vesting schedule.

      Percentages must be in whole numbers.   VI.A.3   Provision should be
completed if there are special vesting provisions applicable to a plan merger.

 

Page 6 of 10



--------------------------------------------------------------------------------



 



  B.   Vesting Service         Choose one:

  1.   þ All Years of Service are credited to determine a Participant’s Vesting
Service.     2.   o All Years of Service are credited to determine a
Participant’s Vesting Service except Years of Service before the Company
maintained this Plan or a predecessor plan.     3.   o Not applicable, either
because 100% immediate vesting applies to BOTH Nonelective and Matching
Contributions, or because such employer contributions (other than Safe Harbor
employer contributions, if any, which are required to be 100% vested) are not
and have never been provided for in the Plan.

  C.   Vesting Computation Period/Method of Crediting Vesting Service        
Choose one:

  1.   þ Employment year. This is the 12 month period beginning on date of hire.
The method for crediting Vesting Service will be elapsed time.     2.   o Plan
Year. The method for crediting Vesting Service will be based on Hours of Service
with 190 Hours of Service credited for each month in which an Hour of Service is
credited.     3.   o Employment year. This is the 12 month period beginning on
date of hire. The method for crediting Vesting Service will be based on Hours of
Service with 190 Hours of Service credited for each month in which an Hour of
Service is credited.     4.   o Not applicable, either because 100% immediate
vesting applies to BOTH Nonelective and Matching Contributions, or because such
employer contributions (other than Safe Harbor employer contributions, if any,
which are required to be 100% vested) are not and have never been provided for
in the Plan.

VII.   EARLY RETIREMENT       Upon attaining his or her Early Retirement Date, a
Participant shall be fully vested in his or her Employer Contribution Account.

  A.   þ No Early Retirement Date.     B.   o To be eligible for Early
Retirement, a Participant must have reached age _______.

VIII.   DISABILITY       Choose one of the following definitions:

  A.   o Becoming eligible for disability benefits under the Employer’s long
term disability plan.     B.   þ Becoming eligible for disability benefits under
the Social Security Act.     C.   o Inability to engage in any substantial
gainful activity by reason of any medically determined physical or mental
impairment that can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.     D.   o
Total and permanent inability to meet the requirements of the Participant’s
customary Employment which can be expected to last for a period of not less than
12 months.     E.   o Other

         
 
         
 

      VI.B.   For all Plans, select Years of Service to be credited under the
Plan as Vesting Service.   VI.B.3.   Must be elected either if 100% vesting
applies to both NEC and Match or if employer contributions are not and have
never been provided. Note that if employer contributions are not and have never
been provided, Section VI.B.3. is not intended to obligate an employer who
elects it to 100% vest any future employer contributions.   VI.C.   Select one
option from Section VI.C for all Plans.       Select the existing Vesting
Computation Period for amended and restated Plans.       Select only the first
or fourth options for ALL new Plans, unless instances of prospective trust to
trust transfers or plan mergers require otherwise for administrative reasons.  
VI.C.4.   Must be elected either if 100% vesting applies to both NEC and Match
or if employer contributions are not and have never been provided. Note that if
employer contributions are not and have never been provided, Section VI.C.4. is
not intended to obligate an employer who elects it to 100% vest any future
employer contributions.   VII.   Must select A or B.

For an amended and restated Plan, if Disability definition from the Plan prior
to amendment and restatement does not appear in this Section VIII, please
specify the definition in “Other”.

 

Page 7 of 10



--------------------------------------------------------------------------------



 



IX.   ANNUAL ADDITION LIMITATION ELECTIONS (Plan Appendix B)       Does the
Company or any Affiliate maintain, or has the Company or any Affiliate ever
maintained, another qualified plan in which any Participant in this Plan is (or
was) a participant or could possibly become a participant?

      þ Yes         o No

  A.   If a Participant is or was a participant under another qualified defined
contribution plan, other than a Master or Prototype Plan, maintained by the
Company or an Affiliate, or if the Employer maintains a welfare benefit fund as
defined in Code §419(e) or an individual medical account as defined in Code
§415(l)(2) under which amounts are treated as Annual Additions (choose one):

  1.   o the provisions of Section B.3.2 through B.3.4 of the Plan apply as if
the other plan were a Master or Prototype Plan; or     2.   o the plans will
limit Annual Additions to the maximum amount permitted under Section B.3.1 of
the Plan and will reduce any Excess Amounts as follows (choose one):

  a.   o by reducing contributions under this Plan.     b.   o by reducing
contributions under the other plans (only applicable if plans have not
terminated).

  3.   þ Not applicable. Other plan was a Master or Prototype Plan.

    The methods described in IX(A) must preclude Employer discretion.

  B.   Post-severance Compensation. (reliance on proposed Code §415 regulations
regarding inclusion of post-severance compensation). The Plan’s provisions
regarding inclusion of post-severance compensation in the definition of
Limitation Compensation in reliance on the proposed regulations are modified as
follows (choose one, if applicable):

  1.   o Post-severance compensation was included beginning with the
              Limitation Year.     2.   o Post-severance compensation was not
included (proposed Code §415 regulations not relied upon).

X.   TOP-HEAVY ELECTIONS (Plan Appendix C)

  A.   The minimum top-heavy contribution will be allocated to (choose one):

  1.   þ all non-Key Employees who are Eligible Participants employed by the
Employer on the last day of the Plan Year.     2.   o all Eligible Participants
employed by the Employer during the Plan Year.

  B.   If a Participant was a participant in any other plan previously
maintained by the Company or Affiliate, check this box o.     C.   If a
Participant also participates in another defined contribution plan, the minimum
contribution of 3% of Compensation is provided under (choose one):

  1.   o this Plan.     2.   o the other defined contribution plan. The name of
the other defined contribution plan is                                         
                                                                   .

  D.   If a Participant also participates in a qualified defined benefit plan,
to determine the top-heavy status of the aggregated plans, the interest rate is
        %, the mortality table is                                         , and
the requirements under Code §416(c) are satisfied by providing (choose one):

  1.   o a minimum contribution under this Plan in an amount equal to at least
5% of Compensation.     2.   o a minimum accrued benefit under the qualified
defined benefit plan.

Complete Section IX. A ONLY if the answer to this question is “Yes”. Must
complete Section IX.B in all cases.
NOTE: Regardless if Yes or No elected, must complete Top-Heavy election (X.A.)
Determine whether Section A applies to the Company.

      IX.B   If Plan first converts into the ADP program or is newly established
on or after January 1, 2008, leave blank. Answers to III.B and IX.B should be
the same.   IX.B.1   If proposed Code §415 regulations on post-severance
compensation are first relied upon in a Limitation Year later than 2005, select
and insert year (must be 2006 or 2007).   IX.B.2   Select if proposed Code §415
regulations were not relied upon during Plan’s tenure with Prototype Sponsor.  
X.A.   Must be completed for all Plans. Select 1 or 2.

Complete the remainder of Section X if item A under Section IX was completed.

      X.C.      Select which plan will provide the minimum contribution.

 

Page 8 of 10



--------------------------------------------------------------------------------



 



  E.   If a Participant also participates in another defined contribution plan
and also participates in a qualified defined benefit plan, to determine the
top-heavy status of the aggregated plans, the interest rate is         %, the
mortality table is ______________, and the requirements under Code §416(c) are
satisfied by providing (choose one):

  1.   o a minimum contribution under the other defined contribution plan in an
amount equal to at least 5% of Compensation.     2.   o a minimum contribution
under this Plan in an amount equal to at least 5% of Compensation.     3.   o a
minimum accrued benefit under the qualified defined benefit plan.

XI.   LOANS         Choose one of the following:

  A.   þ Participants may borrow from their Participant 401(k) Account and
Employer Contribution Account.     B.   o Participants will not be able to
borrow from their Accounts under the Plan.

XII.   MISCELLANEOUS

  A.   Inquiries         If you have any questions about the legal and tax
implications of adopting the Plan, you should consult with your attorney.
However, if you have any questions about either the Prototype Plan or the
Adoption Agreement, please write to the sponsoring organization at the following
address:

ADP, Inc.
Retirement Services
71 Hanover Road
Florham Park, New Jersey 07932
Attn: Prototype Coordinator
973.712.2000

  B.   Notification         The Prototype Sponsor will notify you as an adopting
Company of any amendments made to the Plan, or the discontinuance or abandonment
of the Plan, unless services provided by a related company of ADP, Inc. are
discontinued.     C.   Cautionary Statement         It is important that you
complete the Adoption Agreement with great care. Failure to fill out the
Adoption Agreement properly may result in disqualification of the Plan.     D.  
Reliance on Opinion Letter         The adopting Company may rely on an opinion
letter issued by the Internal Revenue Service as evidence that the Plan is
qualified under section 401 of the Internal Revenue Code except to the extent
provided in Rev. Proc. 2005-16.         A Company who has ever maintained or who
later adopts any plan (including a welfare benefit fund, as defined in section
419(e) of the Code, which provides post-retirement medical benefits allocated to
separate accounts for key employees, as defined in the Section 419A(d)(3) of the
Code, or an individual medical account, as defined in Section 415(l)(2) of the
Code) in addition to this Plan may not rely on the opinion letter issued by the
Internal Revenue Service with respect to the requirements of sections 415 and
416.

 

Page 9 of 10



--------------------------------------------------------------------------------



 



      If the Company who adopts or maintains multiple plans wishes to obtain
reliance with respect to the requirements of sections 415 and 416, application
for a determination letter must be made to Employee Plans Determinations of the
Internal Revenue Service.         The Company may not rely on the opinion letter
in certain other circumstances, which are specified in the opinion letter issued
with respect to the Prototype Plan or in Revenue Procedure 2005-16.         This
Adoption Agreement may be used only in conjunction with Basic Plan Document
No. 05.

Gail Sloan
CFO
Name and Title of Authorizing Officer (Please Print)

        Signature:  /s/ Gail A. Sloan     Date Signed: 8-31-10  

I hereby certify that the following entities by appropriate corporate or
analogous acts, have elected to become Participating Affiliates (as defined
within Section 1.1.54 of the basic Plan document) in the Plan and the Company
has consented thereto in writing.
Participating Affiliate(s):
 
 
 
 
 
 
 
 
 
 
 
 
Generally, an Officer is an administrative executive of an employer who is in
regular and continued service.
This date must be no later than the last day of the Plan Year. It is the date
this Adoption Agreement is being executed.

 

Page 10 of 10